     Case: 1:16-cv-05486 Document #: 414 Filed: 11/20/20 Page 1 of 4 PageID #:18665



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


VIAMEDIA, INC.,
        Plaintiff,
                                                 No. 16 C 5486
v.
COMCAST CORPORATION and                          Honorable Charles R. Norgle, Sr.
COMCAST CABLE COMMUNICATIONS
MANAGEMENT, LLC,
        Defendants.


PLAINTIFF’S MOTION FOR LEAVE TO FILE CERTAIN DOCUMENTS UNDER SEAL
__________________________________________________________________________

         Plaintiff Viamedia, Inc. (“Viamedia”), by and through its undersigned counsel,

 respectfully moves the Court, pursuant to Federal Rule of Civil Procedure 26(c) and Local Civil

 Rule 26.2, for leave to file certain documents under seal. In support, Viamedia states as follows:

         1.      Viamedia submits this Motion for Leave to File Under Seal three documents

 (the “Documents”) cited in Viamedia’s Opposition to Defendants’ Motion to Compel, dated

 November 20, 2020 (the “Opposition”).

         2.      The Documents, which are attached as an exhibit to this motion, have been

 designated “Confidential” or “Highly Confidential” by Viamedia under the Agreed

 Confidentiality Order entered by this Court on December 2, 2016 (ECF No. 44).

         3.      Pursuant to Local Civil Rule 26.2, Viamedia has provisionally filed the

 Documents under seal, and Viamedia has also simultaneously filed the Opposition, with

 placeholders for the Documents.

         4.      Documents or portions thereof that contain trade secrets or other “legitimately

 confidential information” that, if disclosed, could cause undue private or public harm may be

                                                -1-
  Case: 1:16-cv-05486 Document #: 414 Filed: 11/20/20 Page 2 of 4 PageID #:18666



kept under seal. See e.g., County Materials Corp. v. Allan Block Corp., 502 F.3d 730, 740 (7th

Cir. 2007); Citizens First Nat’l Bank v. Cincinnati Ins. Co., 178 F.3d 943, 944-46 (7th Cir.

1999). The Court, upon a proper showing that a document contains confidential commercial

information may issue a protective order to maintain the confidentiality of that information. E.g.,

Citizens First, 178 F.3d at 945-46. Here, the parties have been operating under the

aforementioned Agreed Confidentiality Order entered by this Court on December 2, 2016.

Sealing the documents referenced below is consistent with that Agreed Confidentiality Order.

       WHEREFORE, Viamedia respectfully requests that the Court enter an Order pursuant to

Federal Rule of Civil Procedure 26(c) and Local Civil Rule 26.2, granting Viamedia leave to file

the Documents under seal.




                                               -2-
  Case: 1:16-cv-05486 Document #: 414 Filed: 11/20/20 Page 3 of 4 PageID #:18667



Dated: November 20, 2020                          Respectfully submitted,

                                                  /s/ Richard J. Prendergast
                                                  James M. Webster, III (pro hac vice)
                                                  Aaron M. Panner (pro hac vice)
                                                  Kenneth M. Fetterman (pro hac vice)
                                                  Derek T. Ho (pro hac vice)
                                                  KELLOGG, HANSEN, TODD,
                                                       FIGEL & FREDERICK,
                                                                P.L.L.C.
                                                  1615 M Street, N.W., Suite 400
                                                  Washington, D.C. 20036
                                                  (202) 326-7900
                                                  jwebster@kellogghansen.com
                                                  apanner@kellogghansen.com
                                                  kfetterman@kellogghansen.com
                                                  dho@kellogghansen.com


                                                  Richard J. Prendergast
                                                  Michael T. Layden
                                                  Collin M. Bruck
                                                  RICHARD J. PRENDERGAST,
                                                  LTD.
                                                  111 W. Washington Street, Suite
                                                  1100
                                                  Chicago, Illinois 60602
                                                  (312) 641-0881
                                                  rprendergast@rjpltd.com
                                                  mlayden@rjpltd.com
                                                  cbruck@rjpltd.com

                                                  Counsel for Plaintiff Viamedia, Inc.




                                       -3-
  Case: 1:16-cv-05486 Document #: 414 Filed: 11/20/20 Page 4 of 4 PageID #:18668



                                CERTIFICATE OF SERVICE

       I, Richard J. Prendergast, an attorney of record in the above-captioned case, hereby

certify that on November 20, 2020, I caused to be served a true and correct copy of Plaintiff’s

Motion for Leave to File Certain Documents Under Seal upon the following counsel via

electronic means:

       Ross Benjamin Bricker
       Jenner & Block LLP
       353 N. Clark Street
       Chicago, IL 60654
       (312) 222-9350
       rbricker@jenner.com

       Arthur Burke
       David B. Toscano
       Davis, Polk & Wardwell
       450 Lexington Street
       New York, NY 10017
       (212) 450-4000
       arthur.burke@dpw.com
       david.toscano@davispolk.com

                                                            /s/ Richard J. Prendergast
